Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	The Terminal Disclaimer filed on 05/17/22 was approved. It links with Patent no.
10,891,261.
 	Applicant filed Terminal Disclaimer on May 05/17/22 to overcome the non-
statutory obviousness-type double patenting rejection over claims 1, 4, 7-9, 12, 15-17 and 20-22 of Patent no. 10,891,261 and it has been entered.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 06/14/22 has been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney
David A. Dagg (Reg. No. 37,809) on May 17, 2022.

1.  	(Currently Amended) A method of deduplication, comprising:
 	obtaining a property of a file stream, the property of the file stream including a file type or a magic number identifying a format of a protocol or a file;
 	in response to receiving an I/O request for a data block of the file stream, assigning a deduplication level to the I/O request based on the property of the file stream at least in part by determining whether the file stream is compressed based on the property of the file stream and assigning the deduplication level based on whether the file stream is compressed, wherein the assigning of the deduplication level to the I/O request includes, in response to a determination that the file stream is uncompressed, assigning a third deduplication level to the I/O request; and
 	deduplicating the data block of the file stream based on the deduplication level assigned to the I/O request, at least in part by, 
 	in response to the assigned deduplication level being a first deduplication level, skipping deduplication of the data block of the file stream,
 	in response to the assigned deduplication level being a second deduplication level, deduplicating the data block of the file stream based on a state of an available computing resource, and
  	in response to the assigned deduplication level being the third deduplication level, deduplicating the data block of the file stream. 

2.  	(Cancelled). 

3.  	(Cancelled). 

5.  	(Currently Amended) The method according to Claim 1[[2]], wherein assigning the deduplication level comprises:
 	in response to failing to determine whether the file stream is compressed, assigning the second deduplication level to the I/O request.

6.  	(Cancelled).

7.  	(Currently Amended) The method according to Claim 1[[2]], wherein deduplicating the data block of the file stream based on the state of the available computing resource further comprises: 
 	in response to an amount of the available computing resource being above a predetermined threshold, deduplicating the data block of the file stream; and
 	in response to the amount of the available computing resource being below the predetermined threshold, skipping deduplication of the data block of the file stream.

10. 	(Currently Amended) An electronic device, comprising: 
 	at least one processor 
 	at least one memory coupled to the at least one processor processor 
 	obtaining a property of a file stream, the property of the file stream including a file type or a magic number identifying a format of a protocol or a file;
 	in response to receiving an I/O request for a data block of the file stream, assigning a deduplication level to the I/O request based on the property of the file stream at least in part by determining whether the file stream is compressed based on the property of the file stream and assigning the deduplication level based on whether the file stream is compressed, wherein the assigning of the deduplication level to the I/O request includes, in response to a determination that the file stream is uncompressed, assigning a third deduplication level to the I/O request; and
 	deduplicating the data block of the file stream based on the deduplication level assigned to the I/O request, at least in part by, 
 	in response to the assigned deduplication level being a first deduplication level, skipping deduplication of the data block of the file stream,
 	in response to the assigned deduplication level being a second deduplication level, deduplicating the data block of the file stream based on a state of an available computing resource, and
 	in response to the assigned deduplication level being the third deduplication level, deduplicating the data block of the file stream. 

11. 	(Cancelled). 

12. 	(Cancelled).

14.  	(Currently Amended) The device according to Claim 10[[11]], wherein assigning the deduplication level comprises:
in response to failing to determine whether the file stream is compressed, assigning the second deduplication level to the I/O request. 

15.  	(Cancelled).

16.  	(Currently Amended) The device according to Claim 10[[11]], wherein deduplicating the data block of the file stream based on the state of the available computing resource further comprises: 
 	in response to an amount of the available computing resource being above a predetermined threshold, deduplicating the data block of the file stream; and
 	in response to the amount of the available computing resource being below the predetermined threshold, skipping deduplication of the data block of the file stream.

19.  	(Currently Amended) A computer program product for deduplication, the computer program product comprising:
 	a non-transitory computer readable medium encoded with computer-executable code, the code configured for the execution of:
 	obtaining a property of a file stream, the property of the file stream including a file type or a magic number identifying a format of a protocol or a file;
 	in response to receiving an I/O request for a data block of the file stream, assigning a deduplication level to the I/O request based on the property of the file stream at least in part by determining whether the file stream is compressed based on the property of the file stream and assigning the deduplication level based on whether the file stream is compressed, wherein the assigning of the deduplication level to the I/O request includes, in response to a determination that the file stream is uncompressed, assigning a third deduplication level to the I/O request; and
 	deduplicating the data block of the file stream based on the deduplication level assigned to the I/O request, at least in part by, 
 	in response to the assigned deduplication level being a first deduplication level, skipping deduplication of the data block of the file stream,
 	in response to the assigned deduplication level being a second deduplication level, deduplicating the data block of the file stream based on a state of an available computing resource, and
 	in response to the assigned deduplication level being the third deduplication level, deduplicating the data block of the file stream.

Allowable Subject Matter
 	Claims 1, 4-5, 7-10, 13-14 and 16-21 are allowed. Claims 2-3, 6, 11-12 and 15 are cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art
of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “obtaining a property of a file stream, the property of the file stream including a file type or a magic number identifying a format of a protocol or a file; in response to receiving an I/O request for a data block of the file stream, assigning a deduplication level to the I/O request based on the property of the file stream at least in part by determining whether the file stream is compressed based on the property of the file stream and assigning the deduplication level based on whether the file stream is compressed, wherein the assigning of the deduplication level to the I/O request includes, in response to a determination that the file stream is uncompressed, assigning a third deduplication level to the I/O request; and deduplicating the data block of the file stream based on the deduplication level assigned to the I/O request, at least in part by, in response to the assigned deduplication level being a first deduplication level, skipping deduplication of the data block of the file stream, in response to the assigned deduplication level being a second deduplication level, deduplicating the data block of the file stream based on a state of an available computing resource, and in response to the assigned deduplication level being the third deduplication level, deduplicating the data block of the file stream”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”




Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163